Per Curiam : The issue of fact will not be tried in this court. If the issue were upon nul tiel record, then, as it would be tried by the record, the issue could be settled here. But, where the issue, as in this case, involves facts outside of the record, it must be sent to some Circuit Court, or other court of appropriate jurisdiction, where the issue can be tried by a jury, and the verdict certified back to us. It will be ordered accordingly. Subsequently, on motion of the petitioner, leave was given him to withdraw his replication and demur to the return.